Exhibit 10.36

 

NATURE’S SUNSHINE PRODUCTS, INC.

2012 STOCK INCENTIVE PLAN
NON-INCENTIVE STOCK OPTION AGREEMENT

 

This NON-INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”) is made this 11th
day of February, 2014, by and between Nature’s Sunshine Products, Inc., a Utah
corporation (the “Company”), and Susan M. Armstrong, an individual (“Employee”).

 

1.                                Grant of Option.  The Company hereby grants
Employee the option (the “Option”) to purchase all or any part of an aggregate
of 15,000 shares (the “Shares”) of Common Stock of the Company at the exercise
price of $15.38 per share (the closing price of the Company’s Common Stock on
the date of this agreement) according to the terms and conditions set forth in
this Agreement and in the Nature’s Sunshine Products, Inc. 2012 Stock Incentive
Plan (the “Plan”).  The Option will not be treated as an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).  The Option is issued under the Plan and is subject to its
terms and conditions.  A copy of the Plan will be furnished upon request of
Employee.

 

The Option shall terminate at the close of business ten years from the date
hereof.

 

2.                                      Description of Option.  The Option will
vest in equal annual installments on the anniversary date of this Agreement over
the following four years as set forth in Section 3.

 

3.                                      Vesting of Option Rights.

 

(a)                                 Except as otherwise provided in this
Agreement, the Option may be exercised by Employee in accordance with the
following schedule:

 

On or after each of
the following dates

 

Number of non-cumulative
Shares with respect to which
the Option is exercisable

February 11, 2015

 

3,750

 

 

 

February 11, 2016

 

3,750

 

 

 

February 11, 2017

 

3,750

 

 

 

February 11, 2018

 

3,750

 

(b)                                 During the lifetime of Employee, the Option
shall be exercisable only by Employee and shall not be assignable or
transferable by Employee, other than by will or the laws of descent and
distribution.

 

4.                                Exercise of Option after Death or Termination
of Employment.  The Option shall terminate and may no longer be exercised if
Employee ceases to be employed by the Company or its affiliates, except that:

 

--------------------------------------------------------------------------------


 

(a)                                                         If Employee’s
employment shall be terminated for any reason, voluntary or involuntary, other
than for “Cause” (as defined in Section 4(e)) or Employee’s death or disability
(within the meaning of Section 22(e)(3) of the Code), Employee may, at any time
within a period of 3 months after such termination, exercise the Option to the
extent the Option was exercisable or becomes exercisable by Employee on the date
of the termination of Employee’s employment.

 

(b)                                                         If Employee’s
employment is terminated for Cause, the Option shall be terminated as of the
date of the act giving rise to such termination.

 

(c)                                                          If Employee shall
die while the Option is still exercisable according to its terms or if
employment is terminated because Employee has become disabled (within the
meaning of Section 22(e)(3) of the Code) while in the employ of the Company and
Employee shall not have fully exercised the Option, such Option may be exercised
at any time within 12 months after Employee’s death or date of termination of
employment for disability by Employee, personal representatives or
administrators or guardians of Employee, as applicable, or by any person or
persons to whom the Option is transferred by will or the applicable laws of
descent and distribution, to the extent of the full number of Shares Employee
was entitled to purchase under the Option on (i) the earlier of the date of
death or termination of employment or (ii) the date of termination for such
disability, as applicable.

 

(d)                                                         Notwithstanding the
above, in no case may the Option be exercised to any extent by anyone after the
termination date of the Option.

 

(e)                                                          “Cause” shall mean
(i) the willful and continued failure by Employee substantially to perform his
or her duties and obligations (other than any such failure resulting from his or
her incapacity due to physical or mental illness), (ii) Employee’s conviction or
plea bargain of any felony or gross misdemeanor involving moral turpitude, fraud
or misappropriation of funds or (iii) the willful engaging by Employee in
misconduct which causes substantial injury to the Company or its affiliates, its
other employees or the employees of its affiliates or its clients or the clients
of its affiliates, whether monetarily or otherwise.  For purposes of this
subsection, no action or failure to act on Employee’s part shall be considered
“willful” unless done or omitted to be done by Employee in bad faith and without
reasonable belief that his or her action or omission was in the best interests
of the Company.

 

5.                                      Acceleration of Vesting.

 

(a)                                                         In the event that
Employee’s employment is terminated by reason of Employee’s death or disability,
the Option, in its entirety, shall fully vest and become immediately
exercisable.

 

(b)                                                         Additionally, upon
the occurrence of a “Change in Control Event” (as defined in
Section 5(d) below):

 

(i)                                     If in connection with the Change in
Control Event, the Acquiring Person (as defined in subsection 5(d)(iv) below)
elects to continue the Option in effect (or substitute a similar option for the
Option) and to replace the shares of Common Stock issuable upon exercise of the
Option with other equity securities that are registered under the Securities Act
of 1933 and are freely transferable under all applicable federal and

 

2

--------------------------------------------------------------------------------


 

state securities laws and regulations, with appropriate adjustments as to the
number of shares purchasable thereunder and the exercise price thereof, the
Option shall remain subject to the vesting schedule set forth in Section 3 and
otherwise become exercisable in full if:

 

(A)       within 24 months after the date of the Change in Control Event,
Employee’s employment with the Company (or any successor company or affiliated
entity with which Employee is then employed) is terminated for any reason set
forth in Sections 5(a) or 5(b) above; or

 

(B)       within 24 months after the date of the Change in Control Event,
Employee’s employment with the Company (or any successor company or affiliated
entity with which Employee is then employed) is terminated by Employee for “Good
Reason” (as defined below).

 

(ii)                                  If the Change in Control Event does not
meet the criteria specified in subsection (c)(ii) above, the Option shall fully
vest and become immediately exercisable upon the Change in Control Event.

 

(c)                                                          For purposes of
this Agreement, “Change in Control Event” shall mean:

 

(i)                                     approval by the stockholders of the
Company of a plan of complete dissolution or liquidation of the Company;

 

(ii)                                  consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination:  (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 90% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities (as defined in
subsection 4(d)(iv)) that were outstanding immediately prior to such Business
Combination (or, if applicable, is represented by shares into which such Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination, (B) no person
(other than any employee benefit plan (or related trust) sponsored or maintained
by the Surviving Corporation or the Parent Corporation) is or becomes the
beneficial owner, directly or indirectly, of 50% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors (as defined in subsection 5(d)(v))

 

3

--------------------------------------------------------------------------------


 

at the time of the approval by the Company’s board of directors (the “Board”) of
the execution of the initial agreement providing for such Business Combination
(any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a “Non-Qualifying Transaction”);

 

(iii)                               consummation of a sale of all or
substantially all of the Company’s business and/or assets to a person or entity
which is not a subsidiary; or

 

(iv)                              any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more (an “Acquiring Person”) of the combined voting power of
the Company’s then outstanding securities eligible to vote for the election of
the Board (the “Company Voting Securities”); provided, however, that the event
described in this subsection 5(d)(iv) shall not be deemed to be a Change in
Control Event by virtue of any of the following acquisitions:  (A) by the
Company or any subsidiary, (B) by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any subsidiary, (C) by any underwriter
temporarily holding securities pursuant to an offering of such securities, or
(D) pursuant to a Non-Qualifying Transaction, as defined in subsection 5(d)(ii);
or

 

(v)                                 during any period not longer than two
consecutive years, individuals who at the beginning of such period constituted
the Board (the “Incumbent Directors”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the beginning of such period whose election or nomination for
election was approved by a vote of a least a majority of the Incumbent Directors
then on the Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director, provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director.

 

(d)                                                         For purposes of this
Agreement, “Continuing Director” shall mean any Incumbent Director, who, while
such person is a member of the Board, is not an Acquiring Person or an Affiliate
or Associate (as defined below) of an Acquiring Person, or a representative of
an Acquiring Person or of any such Affiliate or Associate; and for purposes
hereof, “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 promulgated under the Exchange Act.

 

(e)                                                          For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
events following a Change in Control Event, except for the occurrence of such an
event in connection with the termination of Employee’s employment by the Company
(or any successor company or affiliated entity then employing Employee) for
Cause, disability or death:

 

4

--------------------------------------------------------------------------------


 

(i)                                     the assignment to Employee of employment
duties or responsibilities which are not substantially comparable in
responsibility to the employment duties and responsibilities held by Employee
immediately prior to the Change in Control Event;

 

(ii)                                  a reduction in Employee’s base salary as
in effect immediately prior to the Change in Control Event or as the same may be
increased from time to time during the term of this Agreement; or

 

(iii)                               requiring Employee to work in a location
more than 50 miles from Employee’s office location immediately prior to the
Change in Control Event, except for requirements of temporary travel on the
Company’s business to an extent substantially consistent with Employee’s
business travel obligations immediately prior to the Change in Control Event.

 

(f)                                                           Notwithstanding
any of the foregoing to the contrary, any acceleration of the Option shall be
subject to and conditioned on compliance with applicable regulatory
requirements, including, without limitation, Section 409A of the Internal
Revenue Code.

 

6.                                Method of Exercise of Option.  Subject to the
foregoing, the Option may be exercised in whole or in part from time to time by
serving written notice of exercise on the Company at its principal office within
the Option period.  The notice shall state the number of Shares as to which the
Option is being exercised and shall be accompanied by payment of the exercise
price.  Payment of the exercise price shall be made (i) in cash (including bank
check, personal check or money order payable to the Company), (ii) with the
approval of the Company (which may be given in its sole discretion), by
delivering to the Company for cancellation shares of the Company’s Common Stock
already owned by Employee having a Fair Market Value (as defined in the Plan)
equal to the full exercise price of the Shares being acquired, or (iii) with the
approval of the Company (which may be given in its sole discretion), by
delivering to the Company a combination thereof.  In addition, with the approval
of the Company (which may be given in its sole discretion), the Option may be
exercised by delivering to the Employee, a number of Shares having an aggregate
Fair Market Value (determined as of the date of exercise) equal to the excess,
if positive, of the Fair Market Value of the Shares underlying the Option being
exercised, on the date of exercise, over the exercise price of the Option for
such Shares.

 

7.                                      Miscellaneous.

 

(a)         Plan Provisions Control.  In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control.

 

(b)         No Rights of Stockholders.  Neither Employee, Employee’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of Employee,
Employee’s legal representative or permissible assignee, as applicable.

 

(c)          No Right to Employment.  The grant of the Option shall not be
construed as giving Employee the right to be retained in the employ of, or as
giving a director of the Company or an Affiliate (as defined in the Plan) the
right to continue as a director of the Company or an Affiliate

 

5

--------------------------------------------------------------------------------


 

with, the Company or an Affiliate, nor will it affect in any way the right of
the Company or an Affiliate to terminate such employment or position at any
time, with or without cause.  In addition, the Company or an Affiliate may at
any time dismiss Employee from employment, or terminate the term of a director
of the Company or an Affiliate, free from any liability or any claim under the
Plan or the Agreement.  Nothing in the Agreement shall confer on any person any
legal or equitable right against the Company or any Affiliate, directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company or an Affiliate.  The Option granted hereunder shall not form any part
of the wages or salary of Employee for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment.  Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Agreement or Plan which such employee might otherwise have enjoyed but
for termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise.  By
participating in the Plan, Employee shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee (as defined in the Plan) and
shall be fully bound thereby.

 

(d)         Governing Law.  The validity, construction and effect of the Plan
and the Agreement, and any rules and regulations relating to the Plan and the
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Utah.

 

(e)          Severability.  If any provision of the Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

 

(f)           No Trust or Fund Created.  Neither the Plan nor the Agreement
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Employee or any
other person.

 

(g)          Headings.  Headings are given to the Sections and subsections of
the Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

 

(h)         Conditions Precedent to Issuance of Shares.  Shares shall not be
issued pursuant to the exercise of the Option unless such exercise and the
issuance and delivery of the applicable Shares pursuant thereto shall comply
with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act of 1934, as amended, the
rules and regulations promulgated thereunder, the requirements of any applicable
Stock Exchange and the Utah Revised Business Corporation Act.  As a condition to
the exercise of the purchase price relating to the Option, the Company may
require that the person exercising or paying the purchase price represent and
warrant that the Shares are being purchased only for

 

6

--------------------------------------------------------------------------------


 

investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation and
warranty is required by law.

 

(i)             Withholding.  In order to provide the Company with the
opportunity to claim the benefit of any income tax deduction which may be
available to it upon the exercise of the Option and in order to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from Employee.

 

(j)            Consultation With Professional Tax and Investment Advisors.  The
holder of this Award acknowledges that the grant, exercise, vesting or any
payment with respect to this Award, and the sale or other taxable disposition of
the Shares acquired pursuant to the exercise thereof, may have tax consequences
pursuant to the Code or under local, state or international tax laws.  The
holder further acknowledges that such holder is relying solely and exclusively
on the holder’s own professional tax and investment advisors with respect to any
and all such matters (and is not relying, in any manner, on the Company or any
of its employees or representatives).  Finally, the holder understands and
agrees that any and all tax consequences resulting from the Award and its grant,
exercise, vesting or any payment with respect thereto, and the sale or other
taxable disposition of the Shares acquired pursuant to the Plan, is solely and
exclusively the responsibility of the holder without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse such holder for such taxes or other items.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
date set forth in the first paragraph.

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

/s/ Stephen M. Bunker

 

Name:

Stephen M. Bunker

 

Title:

Executive Vice President, CFO & Treasurer

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Susan M. Armstrong

 

Susan M. Armstrong, an individual

 

[Signature page of Non-Incentive Stock Option Agreement—Susan M. Armstrong]

 

--------------------------------------------------------------------------------